DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

 	Applicant’s amendment to the specifications and the drawings submitted 09/08/2022 are fully considered and are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,4-7,9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kling (WO 2006071148 A1) in view of Ekmefjord (WO 2011149393 A1) in view of Skerrett (US 6,213,346) and further in view of King (US 6,959,885).

Referring to claim 2.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels; Col. 9 line 27), the method comprising:
inserting a bundle of the Z-folded web of paper (6; Figure 1) in pre-folded form (accordion-like) through a bottom section of the dispenser (bottom section of housing 1 as seen in Figure 3), the dispenser (1) comprising a plurality of walls defining a reservoir (walls of housing 1 defining a reservoir) for holding one or more bundles of pre-folded Z-folded web (6), and a dispensing opening (9; Figure 1), the dispenser extending vertically along a longitudinal dimension (extending vertically along a y-axis) and horizontally along a width dimension (extending horizontally along a x-axis);
guiding a leading portion of the Z-folded web (top most sheet of 5) upwardly toward a support roller (19; Figure 4) adjacent a top wall of the dispenser (top wall of housing 1; Figure 4); 
guiding the leading portion of the Z-folded web (top most sheet of 5) over the support roller (19; Figure 4) and downward toward a separation unit (see downward path of web towards rollers 20 and 21; Figure 1 and 4) of the dispenser (1) comprising a first roller (20) and a second roller (21), 
guiding the leading portion of the Z-folded web (top most sheet of 5) between the first roller (20) and the second roller (21); and 
extending the leading portion of the Z-folded web (top most sheet of 5) through the dispensing opening (9) toward an exterior of the dispenser (exterior of 1).

Kling does not specifically disclose the first roller comprising a first plurality of discs spaced apart from one another, the second roller comprising a second plurality of discs spaced apart from one another, the first plurality of discs being offset in the width dimension with respect to the second plurality of discs.

Ekmefjord discloses a sheet dispenser (2; Figure 1) wherein the first roller (26; Figure 2) comprises a first plurality of discs (discs on 26) spaced apart from one another (see spacing of discs in roller 26; Figure 2), the second roller (28) comprising a second plurality of discs (discs on 28) spaced apart from one another (see spacing of discs in roller 28; Figure 2), the first plurality of discs (discs on 26) being offset in the width dimension with respect to the second plurality of discs (discs on 28), the first plurality of discs (discs on 26) radially overlapping the second plurality of discs so as to define an undulatory path for the Z-folded web (20) in the width dimension (see Figure 2 wherein discs on roller 26 overlap discs on roller 28); 
guiding the leading portion of the Z-folded web (30) between the first plurality of discs (discs on 26) and the second plurality of discs (discs on 28); and 
extending the leading portion of the Z-folded web (20) through the dispensing opening (14) toward an exterior of the dispenser (exterior 2).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling to have included the first and second rollers of Kling as comprising a plurality of discs which overlap as they are spaced in the width direction as taught by Ekmefjord because frictional engagement of the rollers is increased as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

Kling in view of Ekmefjord do not disclose Z-folded web of paper comprising a first web and a second web wherein the perforations lines are offset.

Skerrett disclose an interfolded dispenser (400; Figure 10) for napkins wherein said Z-folded web of paper (110; Figure 2) comprises at least a first web (120a; Figure 2) divided into sheet products defined between longitudinally separated lines of weakness (126) extending across the first web (120a); and at least a second web (160a) divided into sheet products defined between longitudinally separated lines of weakness (similar to 126) extending across the second web (160a); wherein the webs are interfolded (into a stack; Figure 3) so that the lines of weakness (126, N on web 120a) of the first web are offset from the lines of weakness of the second web (126, N on web 160a) in a longitudinal direction of the first web (see offset perforations lines N in the double ply; Figure 2) 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord to have comprised the Z-folded web of paper having a first web and a second web wherein the perforations lines are offset as taught by Skerrett because the staggered perforations would allow the sheet material to be readily separated by a user.

Kling in view of Ekmefjord and Skerrett do not specifically disclose a sheet product from only one web is configured to be dispensed at a time.

King discloses a method of providing a rolled web material comprising a first web (2; Figure 1) and a second web (3) housed in a dispenser (6) wherein a sheet product from only one web is configured to be dispensed at a time (Col. 5 lines 7-25).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord and Skerrett to have comprised the Z-folded web of paper having a first web and a second web wherein a sheet product from only one web is configured to be dispensed at a time as taught by King because dispensing only a single sheet product from only one web at a time would increase the total number of dispense available to a user thus reducing maintenance and reloading required for the dispenser. 

Referring to claims 4,5,11 and 12.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
wherein the bundle (6) is the first of at least two bundles of Z-folded web (5) in the reservoir of the dispenser (disposed in the interior of housing 1), and wherein each of the at least two bundles (top and bottom bundles 6; Figure 1) has a connector (7) on an end face thereof configured to attach a respective bundle (6) to an adjacent bundle (bottom bundle 6 is attached to the top bundle 6 by member 7 as shown in Figure 1), the method further comprising: 
inserting a further bundle (bottom bundle 6) of Z-folded web in pre-folded form (5; accordion-like web of towels; see abstract) through the bottom section of the dispenser (bottom section of dispenser 1); and connecting the first bundle (top bundle 6) and the further bundle (bottom bundle 6) to one another by engaging the connector (7) of the further bundle with the first bundle (Page 14, lines 15-20).

Regarding claims 6 and 13, … and connecting the first bundle (top bundle 6; Figure 1) and the further bundle (bottom bundle 6) to one another by engaging the connector of the first bundle (panel body surface of the bottom most panel of the top bundle 6) with the connector (connector 7) of the further bundle (bottom bundle 6).

Referring to claim 7.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
further comprising exerting a pulling force (exiting web panel 5 is pulled by a user; page 9 lines 6-7 and 11-12) on the leading portion of the Z-folded web (5) through the dispensing opening (9; Figure 1), the pulling force being effective to separate an individual sheet of paper from a remainder of the Z-folded web (pulled by a user; page 9 lines 6-7 and 11-12).

Referring to claim 9.   Kling discloses a method of refilling a dispenser (1; Figure 1) with a pre-folded refill bundle of a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
inserting the refill bundle of the Z-folded web of paper (6; Figure 1) through a bottom section of the dispenser (bottom section of housing 1as seen in Figure 3),
comprising a plurality of walls defining a reservoir (walls of housing 1 defining a reservoir) for holding one or more pre-folded bundles of Z-folded web (6), and a dispensing opening (9; Figure 1), the dispenser extending vertically along a longitudinal dimension (extending vertically along a y-axis) and horizontally along a width dimension (extending horizontally along a x-axis); and 
connecting the refill bundle (bottom bundle 6; Figure 1) of the Z-folded web of paper (5) to an existing bundle (top bundle 6; Figure 1) of a Z- folded web of paper (5) already in the reservoir (interior of housing 1), wherein the existing bundle (top bundle 6; Figure 1) has:
a portion (top panel of top bundle 6) guided upwardly over a support roller (19; Figure 4) adjacent a top wall (top wall of housing 1) of the dispenser (1) and downward to a separation unit (rollers 20 and 21; Figure 4) of the dispenser comprising a first roller (20) and a second roller (21),
the portion (top panel of top bundle 6) being guided between the first roller (roller 26) and the second roller (roller 28) so that the portion (top panel of top bundle 6) has an undulatory path (see path in Figure 1) in the width dimension, and extended through the dispensing opening (9; Figure 1) toward an exterior of the dispenser (dispenser 1), 
wherein, upon connecting, a leading portion (top panel of top bundle 6) of the refill bundle (bottom bundle 6) is configured to be: 
guided upwardly (see path of 5; Figure 1) toward the support roller (19) adjacent the top wall (top wall of 1) of the dispenser (1); guided over the support roller (19) and downward toward the separation unit (rollers 20 and 21) of the dispenser (1); guided between the first plurality of discs and the second plurality of discs to thereby cause the first roller and the second roller to rotate; and extended through the dispensing opening toward an exterior of the dispenser.

Kling does not specifically disclose the first roller comprising a first plurality of discs spaced apart from one another, the second roller comprising a second plurality of discs spaced apart from one another, the first plurality of discs being offset in the width dimension with respect to the second plurality of discs.

Ekmefjord discloses a sheet dispenser (2; Figure 1) wherein the first roller (26; Figure 2) comprises a first plurality of discs (discs on 26) spaced apart from one another (see spacing of discs in roller 26; Figure 2), the second roller (28) comprising a second plurality of discs (discs on 28) spaced apart from one another (see spacing of discs in roller 28; Figure 2), the first plurality of discs (discs on 26) being offset in the width dimension with respect to the second plurality of discs (discs on 28), the first plurality of discs (discs on 26) radially overlapping the second plurality of discs 
the portion (32) being guided between the first roller (roller 26) and the second roller (roller 28) so that the portion (32) has an undulatory path in the width dimension (see path of panel 30; Figure 2), and 
…guided between the first plurality of discs (discs on 26) and the second plurality of discs (discs on 28) to thereby cause the first roller (26) and the second roller (28) to rotate.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling to have included the first and second rollers of Kling as comprising a plurality of discs which overlap as they are spaced in the width direction as taught by Ekmefjord because frictional engagement of the rollers is increased as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

Kling in view of Ekmefjord do not disclose Z-folded web of paper comprising a first web and a second web wherein the perforations lines are offset.

Skerrett disclose an interfolded dispenser (400; Figure 10) for napkins wherein said Z-folded web of paper (110; Figure 2) comprises at least a first web (120a; Figure 2) divided into sheet products defined between longitudinally separated lines of weakness (126) extending across the first web (120a); and at least a second web (160a) divided into sheet products defined between longitudinally separated lines of weakness (similar to 126) extending across the second web (160a); wherein the webs are interfolded (into a stack; Figure 3) so that the lines of weakness (126, N on web 120a) of the first web are offset from the lines of weakness of the second web (126, N on web 160a) in a longitudinal direction of the first web (see offset perforations lines N in the double ply; Figure 2) 
wherein a sheet product from only one web (web consisting of sheets 128a and 160a as in Figure 3 are dispensed a single dispensing event) is configured to be dispensed at a time.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord to have comprised the Z-folded web of paper having a first web and a second web wherein the perforations lines are offset as taught by Skerrett because the staggered perforations would allow the sheet material to be readily separated by a user.

Kling in view of Ekmefjord and Skerrett do not specifically disclose a sheet product from only one web is configured to be dispensed at a time.

King discloses a method of providing a rolled web material comprising a first web (2; Figure 1) and a second web (3) housed in a dispenser (6) wherein a sheet product from only one web is configured to be dispensed at a time (Col. 5 lines 7-25).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord and Skerrett to have comprised the Z-folded web of paper having a first web and a second web wherein a sheet product from only one web is configured to be dispensed at a time as taught by King because dispensing only a single sheet product from only one web at a time would increase the total number of dispense available to a user thus reducing maintenance and reloading required for the dispenser. 

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kling (WO 2006071148 A1) in view of Ekmefjord (WO 2011149393 A1) in view of Skerrett (US 6,213,346) and further in view of Bloch (US 5,061,232).

Referring to claims 3 and 10.   Kling in view of Ekmefjord and Skerrett disclose a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper comprising a first and second rollers have a plurality of discs spaced apart,
a wherein guiding the leading portion of the Z-folded web (5; accordion-like web of towels; see abstract; Kling) between the first plurality of discs (discs of 26) and the second plurality of discs (discs of 28) includes guiding the leading portion of the Z-folded web between the first plurality of discs and the second plurality of discs (see Figure 2; Ekmefjord) having a radial overlap (see overlap of discs in Figure 2; Ekmefjord).
Kling in view of Ekmefjord and Skerrett do not disclose wherein the radial overlap is in the range of about 2 to about 40 mm.
Bloch discloses a paper dispensing apparatus (Figure 1) wherein the first plurality of discs (30F; Figure 2) and the second plurality of discs (30R; Figure 2) have a radial overlap (overlapping an opposing knuckle by 0.055 inches (about 1.397 mm); Col. 7 line 63).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord and Skerrett to have comprised the radial overlap of the discs as being 1.397 mm as taught by Bloch because the frictional engagement of the rollers is increased by the overlap as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teaching Kling in view of Ekmefjord, Skerrett and Bloch to have included the overlap of the discs as being specifically in the range of 2 mm to about 40 mm, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. See modified rejections above, now including all newly amended limitations.
In view of the Examiner, incorporating additional structure which results in the dispenser dispensing only one web at a time over the teaching of King would be considered favorably.
Applicant may contact the Examiner to expedite examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See references King (US6,959,885); Granger (US 2012/0211509) and Kishi (US 3,877,576) disclosing elements of a web consisting of two web panels which are configured to be removed one web sheet at a time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651